Case 2:85-cv-04544-DMG-AGR Document 536 Filed 04/22/19 Page 1 of 1 Page ID #:26445



                                     UNITED STATES DISTRICT COURT
                                    CENTRAL DISTRICT OF CALIFORNIA
                                       CIVIL MINUTES—GENERAL

   Case No.        CV 85-4544-DMG (AGRx)                                            Date       April 22, 2019

   Title Jenny L. Flores, et al. v. William P. Barr, et al.                                         Page    1 of 1

   Present: The Honorable           DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

                    KANE TIEN                                                      NOT REPORTED
                    Deputy Clerk                                                    Court Reporter

      Attorneys Present for Plaintiff(s)                                  Attorneys Present for Defendant(s)
               None Present                                                         None Present

   Proceedings: IN CHAMBERS - ORDER RE MOTION FOR AWARD OF ATTORNEY’S
                FEES AND COSTS [535]

           On April 19, 2019, Plaintiffs filed a Motion for Award of Attorney’s Fees and Costs,
   which is scheduled for a hearing on May 17, 2019 at 9:30 a.m. [Doc. # 535.] Plaintiffs assert in
   their Notice of Motion that they will request the same relief before the Ninth Circuit Court of
   Appeals, and that they will attempt to have their fee request “resolved via mediation under the
   supervision of the Ninth Circuit’s Mediation Office.” See id. at 4 n.1.1 By May 3, 2019, the
   parties shall file a joint status report discussing whether they intend to mediate their dispute
   (before the Ninth Circuit’s Mediation Office or otherwise) and, if so, whether Plaintiffs’ Motion
   should be held in abeyance pending the outcome of their mediation in order to conserve scarce
   judicial resources. Notwithstanding this Order, the parties shall adhere to the briefing schedule
   imposed by Local Rules 7-9 and 7-10.

   IT IS SO ORDERED.




           1
               All page references herein are to page numbers inserted by the CM/ECF system.

   CV-90                                    CIVIL MINUTES—GENERAL                          Initials of Deputy Clerk KT
